DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ reply to the July 12, 2022 Office Action, filed October 11, 2022, is acknowledged.  Applicants previously canceled claims 1-5, 9, 11, 19 and 22.  Applicants amend claim 6, and add new claim 27.  Claims 6-8,10-12-18, 20-21, and 23-27 are pending in this application, and are under examination.
Any rejection of record in the previous office actions not addressed herein is withdrawn.  New grounds of rejection are presented herein that were not necessitated by applicant’s amendment of the claims since the office action mailed July 12, 2022.  Therefore, this action is not final.

Priority
 	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
 	As noted previously, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
 	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AlA 35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
 	This application claims priority benefit to U.S. Provisional Application No. 61/285,165; U.S. Patent Application No. 12/964,666; and U.S. Patent Application No. 15/274,492. However, support for the recited claim limitation “obtaining a sample from a nose of a subject” (claim 6), “said imaging analysis comprises computer-aided tomography, magnetic resonance imaging, ultrasonography, or chest X-ray” (claim 7), “said lung cancer is adenocarcinoma, squamous cell carcinoma, small cell lung cancer, or non-small cell lung cancer” (claim 8), “said expression levels comprise genomic correlate gene expression levels that relate to one or more self -reportable characteristics of said subject” (claim 9), “said one or more self-reportable characteristics of said subject comprise smoking pack years, smoking status, age, or gender” (claim 10), “wherein (c) further comprises calculating a lung cancer risk score utilizing a model and said gene expression values” (claims 12-18), “subject exhibiting one or more symptoms of said lung cancer” (claim 24), “said one or more symptoms of said lung cancer comprise a persistent cough, worsening of an existing cough, blood in sputum of said subject, persistent bronchitis, chest pain, unexplained weight loss, shortness of breath, or wheezing” (claim 25), and “said assaying comprises performing hybridization on said sample using at least one probe for at least one gene that relates to one or more self-reportable characteristics of said subject” (claim 26) are not found in any of these applications.  Applicants themselves note that the claims submitted in the Preliminary Amendment filed November 12, 2021, “are fully supported by the aforementioned priority documents, for example at page 2-8, 19 of US 62/024,456.” 
 	Therefore, claims 6-8, 10, 12-18, 20-21, and 23-26 are not entitled to the benefit of U.S. Provisional Application No. 61/285,165; U.S. Patent Application No. 12/964,666; or  U.S. Patent Application No. 15/274,492.  Accordingly, the earliest priority for the above indicated claim limitations is deemed to be July 14, 2014, which is the filing of U.S. Provisional Application No. 62/024,456.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-8, 10, 12-18, 20-21, and 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite a method for determining a suspicious lesion is associated with or is likely to be associated with lung cancer. This judicial exception is not integrated into a practical application because the claims do not include additional elements, when considered separately and in combination, that are sufficient to amount to significantly more than the judicial exception.
Subject Matter Eligibility Test for Products and Processes
Step 1 - Is the Claim to a Process, Machine, Manufacture or Composition of Matter?  YES.
 	The claims provide for a method comprising: (a) obtaining a sample from a nose of a subject suspected of having lung cancer based at least in part on an imaging analysis of said subject showing a suspicious lesion; (b) assaying a plurality of gene expression levels in the sample; and processing the gene expression levels to determine whether the suspicious lesion is associated with or is likely to be associated with the lung cancer in the subject.  Thus, the claims are directed to a statutory category (e.g., a process).

Step 2A, Prong One — Does the Claim Recite an Abstract Idea, Law of Nature, or Natural Phenomenon? YES.

 	Abstract ideas have been identified by the courts by way of example, including fundamental economic practices, certain methods of organizing human activities, an idea ‘of itself,’ and mathematical relationships/formulas. The claims recite two judicial exceptions. First, a “mental” process of evaluating/interpreting data/information (e.g., processing said plurality of gene expression levels to determine that said suspicious lesion is associated with or is likely to be associated with said lung cancer in said subject, which comprises weighting at least one expression level by a relative contribution to prediction of likelihood that the subject has lung cancer, which corresponds to “an abstraction” (an idea having no particular concrete or tangible form).  Second, the relationship/correlation between gene expression levels and whether a suspicious lesion is associated with or is likely to be associated with lung cancer (a natural principle).  Thus, the claimed invention describes judicial exceptions, which correspond to abstractions (ideas, having no particular concrete or tangible form) and natural principles.

Step 2A, Prong Two — Does the Claim Recite an Additional Elements that Integrate the Judicial Exception into a Practical Application? NO.
 	The Supreme Court has long distinguished between principles themselves, which are not patent eligible, and the integration of those principles into practical applications, which are patent eligible. However, absent are any additional elements recited in the claim beyond the judicial exceptions which integrate the exception into a practical application of the exception. The “integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. The claim limitation “processing said plurality of gene expression levels to determine that said suspicious lesion is associated with or is likely to be associated with said lung cancer in said subject” is not indicative of integration into a practical application.  The above claim limitations are considered simply as the recitation of: 1) a “mental” process of evaluating/interpreting data/information; and 2) a relationship/correlation between gene expression levels and whether a suspicious lesion is associated with or is likely to be associated with lung cancer (i.e., natural principle). There are no further/additional steps which applies either the identified judicial exceptions into a practical application. Thus, the claims do not provide for any element/step that integrates the law of nature into a practical application.

Step 2B - Does the Claim Recite Additional Elements that Amount to Significantly More than the Judicial Exception? NO.
 	The Supreme Court has identified a number of considerations for determining whether ra claim with additional elements amounts to “significantly more” than the judicial exception(s) itself.  The claims as a whole are analyzed to determine whether any additional element/step, or combination of additional elements/steps, in addition to the identified judicial exception(s) is sufficient to ensure that the claim amounts to “significantly more” than the exception(s).  
 	However, the additional elements of the instant application, individually and in combination, do not amount to “significantly more.”  Under the Step 2B analysis, the “physical” elements/steps of “obtaining a sample from a nose of a subject and assaying a plurality of gene expression levels in said sample” tells a health-care provider who works with lung cancer patients to obtain a sample and assay a plurality of gene expression levels through whatever process the health-care provider wishes to use. Further, these in addition to steps are “physical” steps (e.g., “obtaining a sample from a nose of a subject,” “assaying a plurality of gene expression levels”) are considered to be within the purview of one in the art as being routine and conventional in the art when evaluating lung cancer in a subject.  For example, Whitney (Whitney I, PCT Patent Application Publication No. 2013/049152, published April 4, 2013, and cited in the Information Disclosure Statement filed December 17, 2021) discloses methods of determining the likelihood that a subject has lung cancer based on the expression of informative-genes (title and abstract of each document).  Whitney I discloses obtaining a sample (e.g., epithelial cell) from the nose of a subject, assaying of gene expression levels from the sample, and processing the gene expression levels to determine whether the sample is associated with or is likely to be associated with lung cancer (page 1, line 15 to page 3, line 2, page 6, line 25 to page 7, line 2, and page 14, lines 9-32).  Further, additional references also disclose using samples obtained from the nose of subjects in order to assess biomarkers in at-risk populations.  For example, Hassanein et al. (5(8) Cancer Prevention Research 992-1006 (2012)) disclose obtaining nasal samples and inclusion of smokers (abstract, page 993, column 2, first paragraph, paragraph bridging pages 994 and 995, and page 1001, column 2, first full paragraph).  Zhang et al. (41 Physiological Genomics 1-8 (2010), and cited in the Information Disclosure Statement filed December 17, 2021) also disclose assessing gene expression levels in nasal epithelium and determined the smoking-relating gene expression and the relationship to lung cancer (abstract).  Therefore, obtaining nasal samples from those self-reporting smoking was routine and conventional before the effective filing date of the claimed invention.
 	Simply appending routine and conventional activities previously known to the industry specified at a high level of generality to the judicial exception and/or generally linking the use of the judicial exception(s) to a particular technological environment or field of use, are not found to be enough to qualify as “significantly more.” Nothing is added by identifying the techniques to be used (i.e., “obtaining a sample from a subject,” “assaying gene expression levels”) because those techniques were well-understood, routine, and conventional techniques that a healthcare-provider would have thought of when instructed to either evaluate suspicious lesions for lung cancer. In context with the other recited claim limitations, the language “processing said gene expression levels to determine that said suspicious lesion is associated with or is likely to be associated with said lung cancer in said subject” indicates whether or not the relationship/correlation between gene expression levels and a suspicious lesions associated with or is likely to be associated with said lung cancer exists.
 	This information simply tells a healthcare provider about the relevant natural law, at most adding a suggestion that the healthcare provider should take those laws into account.  Thus, when viewed both individually and as an ordered combination, the claimed elements/steps in addition to the identified judicial exception are found insufficient to supply an inventive concept because the elements/steps are considered conventional and specified at a high level of generality. The claim limitations do not transform the abstract idea that they recite into patent-eligible subject matter because “the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.”
 	Accordingly, the claims do not qualify as patent-eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 6-8, 10, 12-18, 20-21, and 23-27 are rejected under 35 U.S.C. 103 as being obvious over Whitney (Whitney I, PCT Patent Application Publication No. 2013/049152, published April 4, 2013, and cited in the Information Disclosure Statement filed December 17, 2021) in view of Whitney et al. (Whitney II, U.S. Patent Application No. 2015/0088430, published March 26, 2015, and claiming priority to PCT Patent Application No. PCT/US2013/053531, filed April 26, 2013 and U.S. Provisional Patent Application Nos. 61/639,063 and 61/664,129, filed April 26, 2012 and June 25, 2012, respectively, and cited in the Information Disclosure Statement filed December 17, 2021).  This rejection is modified as necessitated by Applicants’ amendments.
 	It is noted that this rejection is applied based upon the determined effective priority date of July 14,  2014 for the recited claims (see above Priority).
 	Whitney I discloses methods of determining the likelihood that a subject has lung cancer based on the expression of informative-genes (title and abstract).
 	Regarding claim 6, Whitney I discloses obtaining a sample (e.g., epithelial cell) from the nose of a subject, assaying a plurality of gene expression levels from the sample, and processing the gene expression levels to determine whether the sample is associated with or is likely to be associated with lung cancer (abstract, page 2, line 20 to page 3, line 2, page 4, lines 5-8, page 6, lines 10-17and line 25 to page 7, line 2, page 14, lines 9-32, and claim 27).  Whitney I discloses the identification of subjects having a suspicious lesion in the respiratory tract by imaging (abstract, page 2, line 20 to page 3, line 2, page 3, lines 3-22, page 4, lines 5-8, page 6, lines 10-17and line 25 to page 7, line 2, page 14, lines 9-32,  and claims 18-19 and 27.)
 	Regarding claim 7, Whitney I discloses imaging analysis by computer-aided tomography (page 4, lines 5-8, page 6, line 25 to page 7, line 2, page 10, line 24 to page 11, line 10, and claims 18, 19).
 	Regarding claim 8, Whitney I discloses that the lung cancer can be non-small cell lung cancer. (page 7, lines 14-15, page 10, lines 1-11, and claim 27).
 	Regarding claims 12-16 and 27, Whitney I discloses generation of a report that indicates a lung cancer risk score (page 1, line 16-29, page 5, lines 16-27, page 6, lines 18-24, page 19, line 23 to page 20, line 11, and claim 24).  Whitney I discloses the identification for a subject as a candidate for an invasive lung procedure (e.g., bronchoscopy, transthoracic needle aspiration, mediatinoscopy, thoracotomy) based on the lung cancer risk score (page 1, line 16-29, page 3, lines 3-22 page 5, lines 16-27, page 6, lines 18-24, page 19, line 23 to page 20, line 11, and claims 3 and 24).  Whitney I discloses the lung cancer risk score is a combination of weighted expression levels which are weighted by a relative contribution to predicting an increased likelihood of having lung cancer (page 5, lines 5-10, page 6, lines 18-24,  page 17, lines 27-32, page 22, line 23 to page 23, line 4, and claims 20-22).
 	Regarding claims 20-21, Whitney I discloses utilization of nucleic acid probes immobilized on a solid support that specifically hybridize to mRNA in the sample (page 7, line 24 to page 8, line 5, page 23, line 26 to page 24, line 11).
 	Regarding claim 23, Whitney I discloses comparison of gene expression levels to a control gene expression level (page 13, lines 21-31 and page 15, line 8 to page 16, line 12).
 	Regarding claims 24-25, Whitney I discloses suspected subjects exhibiting one or more symptoms of lung cancer (e.g., shortness of breath) (page 6, line 25 to page 7, line 2, page 10, line 24 to page 11, line 10).
 	While Whitney I does disclose methods comprising obtaining a sample from the nose of a subject, assaying a plurality of gene expression levels from the sample, and processing the gene expression levels to determine whether the sample is associated with or is likely to be associated with lung cancer, Whitney I fails to specifically disclose or suggest the determination of gene expression levels related to self-reportable characteristics (e.g., gender or smoking). 
 	Whitney II discloses methods for evaluating lung cancer (title and abstract).  Whitney II also discloses determining the likelihood that a subject has lung cancer based on gene expression levels of a plurality of genes (abstract and paragraphs [0004]-[0006], [0022], [0035], [0039], [0052], and [0066]).
 	Regarding claims 10 and 26, Whitney II discloses genomic correlation of the gene expression levels that relate to self-reportable characteristics (e.g., gender or smoking) (paragraphs [0029] and [0032).  For example, Whitney II discloses determination of the gender specific gene, DDX3Y, in order to confirm the accuracy of personal information of a subject (paragraph [0029]).
 	Regarding claims 17-18, Whitney II discloses the generation of a report that indicates a lung cancer risk score (paragraphs [0017], [0021], [0071], and [0080]-[0082] and claim 13).  Whitney II discloses that the lung cancer risk score is determined using a model having a Negative Predictive Value (NPV) of greater than 90% for ruling out said lung cancer in subjects (e.g., diagnosed with COPD) (paragraphs [0113]-[0114] and Table 3).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have included genes relating to self-reportable characteristics (e.g., gender or smoking) as disclosed in Whitney II in the methods of determining the likelihood that a subject has lung cancer based on the expression of informative-genes of Whitney I.  Whitney II provides one in the art both suggestion and motivation for the inclusion of genes relating to self-reportable characteristics as controls in expression analysis in order to confirm the accuracy of personal information about a subject. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the model of having an NPV of greater than 90% as disclosed in Whitney II in the methods of determining the likelihood that a subject has lung cancer based on the expression of informative - genes of Whitney I.  Whitney II provides one in the art suggestion and motivation for such combination in order to improve sensitivity and accuracy, and to be more consistent with a community care hospital (see paragraph [0113]).  Further, both Whitney I and Whitney II are directed to methods of evaluating lung cancer based at least in part on an imaging analysis of a suspicious lesion and, thus, are drawn to the same purpose and/or outcome.
 	Accordingly, Whitney I in view of Whitney I is deemed to render the instant claims obvious.

Claims 6-8, 10, 12-16, 20-21, and 23-27 are rejected under 35 U.S.C. 103 as being obvious over Whitney (Whitney I, PCT Patent Application Publication No. 2013/049152, published April 4, 2013, and cited in the Information Disclosure Statement filed December 17, 2021) in view Zhang et al. (41 Physiological Genomics 1-8 (2010) and cited in the Information Disclosure Statement filed December 17, 2021).  This rejection is modified as necessitated by Applicants’ amendments.
 	It is noted that this rejection is applied based upon the determined effective priority date of July 14,  2014 for the recited claims (see above Priority).
 	Whitney I discloses methods of determining the likelihood that a subject has lung cancer based on the expression of informative-genes (title and abstract).
 	Regarding claim 6, Whitney I discloses obtaining a sample (e.g., epithelial cell) from the nose of a subject, assaying a plurality of gene expression levels from the sample, and processing the gene expression levels to determine whether the sample is associated with or is likely to be associated with lung cancer (abstract, page 2, line 20 to page 3, line 2, page 4, lines 5-8, page 6, lines 10-17and line 25 to page 7, line 2, page 14, lines 9-32, and claim 27).  Whitney I discloses the identification of subjects having a suspicious lesion in the respiratory tract by imaging (abstract, page 2, line 20 to page 3, line 2, page 3, lines 3-22, page 4, lines 5-8, page 6, lines 10-17and line 25 to page 7, line 2, page 14, lines 9-32,  and claims 18-19 and 27.)
 	Regarding claim 7, Whitney I discloses imaging analysis by computer-aided tomography (page 4, lines 5-8, page 6, line 25 to page 7, line 2, page 10, line 24 to page 11, line 10, and claims 18, 19).
 	Regarding claim 8, Whitney I discloses that the lung cancer can be non-small cell lung cancer. (page 7, lines 14-15, page 10, lines 1-11, and claim 27).
 	Regarding claims 12-16 and 27, Whitney I discloses generation of a report that indicates a lung cancer risk score (page 1, line 16-29, page 5, lines 16-27, page 6, lines 18-24, page 19, line 23 to page 20, line 11, and claim 24).  Whitney I discloses the identification for a subject as a candidate for an invasive lung procedure (e.g., bronchoscopy, transthoracic needle aspiration, mediatinoscopy, thoracotomy) based on the lung cancer risk score (page 1, line 16-29, page 3, lines 3-22 page 5, lines 16-27, page 6, lines 18-24, page 19, line 23 to page 20, line 11, and claims 3 and 24).  Whitney I discloses the lung cancer risk score is a combination of weighted expression levels which are weighted by a relative contribution to predicting an increased likelihood of having lung cancer (page 5, lines 5-10, page 6, lines 18-24,  page 17, lines 27-32, page 22, line 23 to page 23, line 4, and claims 20-22).
 	Regarding claims 20-21, Whitney I discloses utilization of nucleic acid probes immobilized on a solid support that specifically hybridize to mRNA in the sample (page 7, line 24 to page 8, line 5, page 23, line 26 to page 24, line 11).
 	Regarding claim 23, Whitney I discloses comparison of gene expression levels to a control gene expression level (page 13, lines 21-31 and page 15, line 8 to page 16, line 12).
 	Regarding claims 24-25, Whitney I discloses suspected subjects exhibiting one or more symptoms of lung cancer (e.g., shortness of breath) (page 6, line 25 to page 7, line 2, page 10, line 24 to page 11, line 10).
 	While Whitney I does disclose methods comprising obtaining a sample from the nose of a subject, assaying a plurality of gene expression levels from the sample, and processing the gene expression levels to determine whether the sample is associated with or is likely to be associated with lung cancer, Whitney I fails to specifically disclose or suggest the determination of gene expression levels related to self-reportable characteristics (e.g., gender or smoking). 
 	Zhang discloses methods for evaluating lung cancer (title and abstract).  Zhang also discloses determining the likelihood that a subject has lung cancer based on gene expression levels of a plurality of genes (abstract and page 3, column 2, first full paragraph).  Zhang discloses the generation of a report that indicates a lung cancer risk score (paragraph bridging pages 2 and 3 and Figure 1).
 	Regarding claims 10 and 26, Zhang discloses genomic correlation of the gene expression levels that relate to self-reportable characteristics (e.g., smoking) (page).  For example, Zhang discloses that smoking induces largely similar gene expression changes in both nasal and bronchial epithelium, which is interpreted as gene expression being correlatable to the self-reportable characteristic of smoking (abstract). 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have included genes relating to self-reportable characteristics (e.g., smoking) as disclosed in Zhang in the methods of determining the likelihood that a subject has lung cancer based on the expression of informative-genes of Whitney I.  Zhang provides one in the art both suggestion and motivation for the inclusion of genes relating to self-reportable characteristics as controls in expression analysis in order to confirm the accuracy of personal information about a subject.  Zhang also provides one in the art suggestion and motivation for such combination in order to improve sensitivity and accuracy, and to be more consistent (see abstract).  Further, both Whitney I and Zhang are directed to methods of evaluating lung cancer based at least in part on an imaging analysis of a suspicious lesion and, thus, are drawn to the same purpose and/or outcome.
 	Accordingly, Whitney I in view of Zhang is deemed to render the instant claims obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-8, 10, 12-18, 20-21, and 23-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 139-143 and 145-168 of copending Application No. 16/875,673 (reference application).  This is a new rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘673 application and the instant application claim methods of prediction of a likelihood that subject has lung cancer.  In particular, the claimed methods obtain a sample from the nose of a subject that is suspected of having lung cancer based at least in part on an imaging analysis of the subject; assaying a plurality of gene expression levels, where at least one gene expression level correlates with a self-reportable characteristic; and processing the gene expression levels to determine if the lesion is associated with or is likely to be associated with lung cancer.  Both the ‘673 application and the instant application claim that the determination includes weighting of the gene expression levels.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
	Regarding the rejection under 35 U.S.C. § 101, Applicants’ arguments have been fully considered, but are not deemed to be persuasive.
	Applicants assert that obtaining a sample from the nose of a subject was not routine or conventional, and noted that one of the references cited named Whitney as an invention, which is the common inventor between Whitney I and the instant invention.  Applicants assert that the claimed method provides various improvements.  Applicants assert that neither Hassanein nor Zhang are indicative of the state of the art
	While Applicants’ claimed method does allow health care practitioners to make informative decisions regarding patient diagnosis, the method is deemed to include routine and conventional steps known and practiced prior to the effective filing date of the claimed invention.  Further, the two additional references published prior to the effective filing date of the claimed invention each disclose using samples obtained from the noses of subjects are set forth above, thus showing that such sampling techniques were well-known in the art.  Therefore, the claimed method does not integrate the judicial exception into a practical application.
	Nor does the claimed method recite a combination of additional elements that amount to significantly more than the judicial exception.  Applicants’ assertion that Hassanein and Zhang do not represent the state of the art before the effective filing date of the claimed invention appears to be unfounded.  Hassanein, while determining whether biomarkers could be used in the determination of cancer, does come to the conclusion that such determination is useful in cancer detection (see page 1003).  And Hassanein does disclose obtaining patient samples using less invasive techniques, such as nasal sampling.  Further, Applicants notation that Zhang is not a review article is not relevant.  What is relevant about Zhang is the conclusion that nasal sampling to determine smoking-related gene expression is a useful technique that is comparable to invasive sampling techniques such sampling bronchial epithelium.  Both Hassanein and Zhang are deemed to be relevant references, each showing the use of the less invasive sampling technique of nasal sampling.  Therefore, contrary to Applicants’ assertions, both Hassanein and Zhang each represent routine and conventional sampling techniques that correlate with self-reportable subject characteristics.
 	Because each of Hassanein and Zhang further disclose a correlation between genetic markers relating to lung cancer can be correlated with a self-reportable characteristic, such as smoking, the limitation relating to obtaining a sample from the nose of a subject is deemed to be routine and conventional in the art.  For these reasons, and those listed above, this rejection is maintained.

	Regarding the rejection under 35 U.S.C. § 102, Applicants’ arguments have been fully considered, and are deemed to be persuasive.  Therefore, this rejection is withdrawn.	

	Regarding the rejections under 35 U.S. C. § 103, Applicants’ arguments have been fully considered, but are not deemed to be persuasive.
	Regarding the rejection based upon Whitney I in view of Whitney II, Applicants assert that neither Whitney I nor Whitney II satisfy the limitation relating to the weighting of the expression level by its relative contribution for prediction of a likelihood that the subject has lung cancer.  Specifically, Applicants assert that confirmation of personal information, such as determination of DD3Y is not equivalent to weighting gene expression that correlates with a self-reportable characteristic of the subject.
	However, as set forth above, Whitney I does disclose that the lung cancer risk score is a combination of weighted expression levels which are weighted by a relative contribution to predicting an increased likelihood of having lung cancer (see page 5, lines 5-10, page 6, lines 18-24,  page 17, lines 27-32, page 22, line 23 to page 23, line 4, and claims 20-22).  And the determination of genes, including DD3Y does indeed correlate to a self-reportable characteristic (gender), which can be weighted by the relative contribution of the likelihood that the subject has lung cancer.  Thus, Whitney I is deemed to provide for Applicants’ disputed claim limitation.  
In addition, Applicants have still not provided any objective, factually-based evidence that Whitney I (and the combination of Whitney I and Whitney II) do not disclosed and/or suggest weighting the gene expression levels in order to provide a prediction of the likelihood that a subject has lung cancer.  Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
	For these reasons, and those listed above, the combination of Whitney I and Whitney II is deemed to render the instant invention obvious.

	Regarding the rejection based upon Whitney I in view of Zhang, Applicants assert that Zhang merely identifies that gene expression changes with smoke exposure.  Applicants assert that Zhang is silent as to weighting the gene expression level that correlates with a self-reportable characteristic. 
However, Applicants have not set forth any arguments that such gene expression changes (due to smoke exposure) are not weighted in relation to the self-reportable characteristic of smoking.  Zhang provides a plurality of genes whose expression changes based upon the subject’s smoking characteristics.  This is deemed to be equivalent to weighting the gene expression levels that can be correlated to the subject’s smoking history, which is a self-reportable characteristics.  As above, Applicants have not provided any objective, factually-based evidence that the gene expression levels of Zhang are not correlatable to the self-reportable characteristic of smoking, or that such gene expression levels are not processed by weighting the effect of smoking upon the gene expression levels.  As above, Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Because Zhang does show that the expression of certain genes is correlatable with lung cancer and a subject’s smoking history, it is deemed that Whitney I in view of Zhang provides motivation and disclosure showing that processing the gene expression level can include weighting of those genes that are disclosed as being relevant to a prediction of a subject having lung cancer.
For all these reasons, and those listed above, Whitney I in view of Zhang is deemed to render the claimed invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636